           IN THE UNITED STATES DISTRICT COURT FOR THE
                   WESTERN DISTRICT OF MISSOURI
                        WESTERN DIVISION

UNITED STATES OF AMERICA,       No.

               Plaintiff,       COUNT ONE:
                                Possession with Intent to Distribute 5 Grams or More
     v.                         of Methamphetamine (Actual)
                                21 U.S.C. §§ 841(a)(1) and (b)(1)(B)
RICHARD A. HERMAN,              NLT: 5 Years’ Imprisonment
[DOB: 04/08/1970]               NMT: 40 Years’ Imprisonment
                                NMT: $5,000,000 Fine
               Defendant.       NLT: 4 Years’ Supervised Release
                                Class B Felony

                                COUNT TWO:
                                Possession of Firearms in Furtherance of a Drug
                                Trafficking Crime
                                18 U.S.C. §§ 924(c)(1)(A)(i)
                                NLT: 5 Years’ Imprisonment (Consecutive)
                                NMT: Life Imprisonment (Consecutive)
                                NMT: $250,000 Fine
                                NMT: 5 Years’ Supervised Release
                                Class A Felony

                                COUNT THREE:
                                Felon in Possession of a Firearm
                                18 U.S.C. §§ 922(g)(1) and 924(a)(2)
                                NMT: 10 Years’ Imprisonment
                                NMT: $250,000 Fine
                                NMT: 3 Years’ Supervised Release
                                Class C Felony

                                COUNT FOUR:
                                Felon in Possession of a Firearm
                                18 U.S.C. §§ 922(g)(1) and 924(a)(2)
                                NMT: 10 Years’ Imprisonment
                                NMT: $250,000 Fine
                                NMT: 3 Years’ Supervised Release
                                Class C Felony

                                COUNT FIVE:
                                Possession of an Unregistered Firearm
                                26 U.S.C. §§ 5841, 5861(d), and 5871
                                NMT: 10 Years’ Imprisonment
                                NMT: $10,000 Fine
                                NMT: 3 Years’ Supervised Release
                                Class C Felony
                                                 COUNT SIX:
                                                 Felon in Possession of Firearms
                                                 18 U.S.C. §§ 922(g)(1) and 924(a)(2)
                                                 NMT: 10 Years’ Imprisonment
                                                 NMT: $250,000 Fine
                                                 NMT: 3 Years’ Supervised Release
                                                 Class C Felony

                                                 Plus a $100 Special Assessment for each Count

                                      INDICTMENT

       THE GRAND JURY CHARGES THAT:

                                        COUNT ONE
     Possession with Intent to Distribute 5 Grams or More of Methamphetamine (Actual)

       On or about March 24, 2020, in the Western District of Missouri, the defendant, RICHARD
A. HERMAN, did knowingly and intentionally possess with the intent to distribute 5 grams or
more of methamphetamine (actual), a Schedule II controlled substance, in violation of the
provisions of Title 21, United States Code, Sections 841(a)(1) and (b)(1)(B).


                                       COUNT TWO
             Possession of Firearms in Furtherance of a Drug Trafficking Crime

       On or about March 24, 2020, in the Western District of Missouri, the defendant, RICHARD
A. HERMAN, in furtherance of and during and in relation to a drug trafficking crime, that is,
possession with the intent to distribute 5 grams or more of methamphetamine (actual), a Schedule
II controlled substance, as charged in Count One, did knowingly possess firearms, to wit: a Taurus,
model G2, 9mm semi-automatic handgun, serial number THP36433; a Michigan Armament .380
caliber handgun, serial number G38150; and a FMK Firearms, .40 caliber semi-automatic
handgun, serial number 4A0173, in violation of the provisions of Title 18, United States Code,
Section 924(c)(1)(A)(i).




                                                2
                                      COUNT THREE
                               Felon in Possession of a Firearm

       On or about March 24, 2020, in the Western District of Missouri, the defendant, RICHARD

A. HERMAN, knowing he had previously been convicted of a crime punishable by imprisonment

for a term exceeding one year, knowingly possessed firearms, to wit: a Taurus, model G2, 9mm

semi-automatic handgun, serial number THP36433; a Michigan Armament .380 caliber handgun,

serial number G38150; and a FMK Firearms, .40 caliber semi-automatic handgun, serial number

4A0173, which had been transported in interstate commerce, in violation of the provisions of Title

18, United States Code, Sections 922(g)(1) and 924(a)(2).

                                       COUNT FOUR
                               Felon in Possession of a Firearm

       On or about December 22, 2019, in the Western District of Missouri, the defendant,

RICHARD A. HERMAN, knowing he had previously been convicted of a crime punishable by

imprisonment for a term exceeding one year, knowingly possessed a firearm, to wit: a 12 gauge

shotgun with a defaced serial number, which had been transported in interstate commerce, in

violation of the provisions of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).



                                       COUNT FIVE
                            Possession of an Unregistered Firearm

       On or about December 22, 2019, in the Western District of Missouri, the defendant,

RICHARD A. HERMAN, received and possessed a shotgun having a barrel of less than 18 inches

in length, to wit: a 12 gauge shotgun with a defaced serial number, not registered to him in the

National Firearms Registration and Transfer Record, in violation of Title 26, United States Code,

Sections 5841, 5861(d), and 5871.




                                                3
                                        COUNT SIX
                               Felon in Possession of Firearms

       On or about March 3, 2017, in the Western District of Missouri, the defendant, RICHARD

A. HERMAN, knowing he had previously been convicted of a crime punishable by imprisonment

for a term exceeding one year, knowingly possessed a firearm, to wit: a Ruger, model P91, .40

caliber semi-automatic handgun, serial number 30429913, which had been transported in interstate

commerce, in violation of the provisions of Title 18, United States Code, Sections 922(g)(1) and

924(a)(2).




                                                   A TRUE BILL.


4/30/2021                                          /s/ Kathleen Shaw
DATE                                               FOREPERSON OF THE GRAND JURY


/s/ Brandon E. Gibson
Brandon E. Gibson
Special Assistant United States Attorney
Violent Crime & Drug Trafficking Unit
Western District of Missouri




                                               4
